—Proceeding pursuant to CPLR article 78 to review a determination of *676the respondent Brian Wing, Commissioner of the New York State Office of Temporary and Disability Insurance, dated November 12, 1999, which, after a fair hearing, inter alia, confirmed a determination of the respondent John Wingate, Commissioner of the Suffolk County Department of Social Services, reducing her public assistance grant for three months upon her failure, among other things, to appear for a scheduled appointment.